Title: To James Madison from William Taylor, 7 August 1825
From: Taylor, William
To: Madison, James


        
          My Dear Sir,
          Alvarado 7 Augt. 1825
        
        I have not recently had the pleasure of hearing from you. Accompanied with my last respects you will have received a Copy of the Constitution of Mexico. Since then the Government has been completely Organized. Elections have taken place, and we have now a President, Vice President, Secretaries of State, War & Marine, Treasury and of Grace & Justice, A house of Representatives a Senate, & Executive Council. This latter body has extensive powers.
        Our President is Genl. Gaudalupe Victoria one of those who first dared to venture all for the Independence of his Country. This apart, he is thought to be in every other respect, without a single pretension to the high post he now Occupies. The whole country is certainly in a state of perfect tranquility & peace, and will continue so; until Government shall have spent the last dollar of the immense Loans made of English Jews—of which Loans—for every dollar they receive, they will hereafter have to pay about 4 dolls. and Shylock will demand the payt. of his bond to the last Shilling. We shall then see difficulties and troubles second only to those in the time of Iturbide—for tho’ it be said the Country is full of resources, yet no one as yet has been found capable or able enough to state what they are, and to bring them into action. Agriculture and Commerce would alone relieve the Country—but the former is wrything in the agonies of death under

the heavy pressure of the Alcabala, and the Second is loaded with Taxes, as well on Importation as internal—which are collected in an arbitrary manner, According as it suits the whim, caprice, or what more generally happens, the interest of the Custom house Officers. I say the duties are laid on and Collected in an arbitrary manner, for altho’ there is a Tariff, it is a mere blank—any thing—or nothing.
        It is a long while since I was in Mexico, and know but little of what is passing there. I fear however, the Mexicans have still too much of the Spanish leven in their Character, to do that openly, tho’ ever so fair and justifiable, which may be accomplished by intrigue, prefering thus the tortuous to the Straight forward way—they are, nevertheless, improving daily.
        I send you with this a likeness of Iturbide, not out of any love I ever bore the Original, but on account of the Excellence of the likeness; being indeed, the most perfect resemblance I ever saw. It has been given to me by one who was a great favorite of Iturbide. It is of wax and should not be much exposed.
        The Castle of San Juan de Ulua still held by the Spaniards. They have had no supplies for some time past, and strong hopes are entertained that if not relieved in all this month, they must capitulate early in the next. This Governmt. has but one Brig of War of 20 Guns—recently come out via N. York from England—and several small schooners—most of these are rotten & unfit for service. They are shortly expecting other vessels of War from England & the U. States.
        The English Capitalists have either purchased; taken in lease for a term of years; or on Shares, the principal mining Establishments of Guanajuato & Elsewhere, most of which will, it is said, prove South Sea Bubbles. Others very profitable.
        The rich house of Barrings have recently purchased an imense tract of Land—for which they are to pay $1.500.000. This tract is bordering on, or in Texas.
        But few Americans settle in this Country, if ever they do, it will I think be effected gradually through the northern provinces. The Curates, to preserve their flocks entirely for themselves, discountenance the Settlement of the labouring poor (tho in the interior, the Stranger with means has not yet commenced farming it. When that shall take place it will effectually destroy that fanaticism of the country people & dislike to Strangers which the priests are always inculcating[)]. With respectful remembrances to Mrs. Madison—& to such of my relatives in your neighbourhood, as you may Occasionally see, I remain Dr sir, mo respectfy yr ob St.
        
          William Taylor
        
      